DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 8 are objected to because of the following informalities:  
Claim 4: On line 10, “a direction in which the motor is rotated when the drug solution is fed” is already introduced in claim 3, so should recite “the direction in which the motor is rotated when the drug solution is fed”.
Claim 8: On line 10, “a direction in which the motor is rotated when the drug solution is fed” is already introduced in claim 7, so should recite “the direction in which the motor is rotated when the drug solution is fed”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the predetermined time”.
Claim 3 recites the limitation “a predetermined time” in lines 5-6. It is unclear if this is the same or different “predetermined time” than recited in claim 1. For the sake of examination, the limitation is interpreted as reciting “the predetermined time”.
Claim 6 recites the limitation “a predetermined time” in lines 5-6. It is unclear if this is the same or different “predetermined time” than recited in claim 5. For the sake of examination, the limitation is interpreted as reciting “the predetermined time”.
Claim 7 recites the limitation “a predetermined time” in lines 5-6. It is unclear if this is the same or different “predetermined time” than recited in claim 5. For the sake of examination, the limitation is interpreted as reciting “the predetermined time”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blomquist (US 2010/0262078).


    PNG
    media_image1.png
    884
    619
    media_image1.png
    Greyscale

Regarding claim 2, Blomquist discloses the drive mechanism (208, Fig 2B) comprises a motor configured to generate the drive force; and the control unit is configured such that, when a predetermined time (See step 1108, Fig 11) has passed after the control unit controls the drive mechanism to stop the operation of the drive mechanism, the control unit controls the drive mechanism to move the push-out mechanism and to shift a position of the sealing member relative to the wall 
Regarding claim 3, Blomquist discloses the drive mechanism (208, Fig 2B) comprises a motor configured to generate the drive force; and the control unit is configured such that, when a predetermined time has passed after the control unit controls the drive mechanism to stop the operation of the drive mechanism (See step 1108, Fig 11), the control unit controls the drive mechanism to move the push-out mechanism and to shift a position of the sealing member relative to the wall surface of the containing 434849-2798-0431.1Atty. Dkt. No. 091486-0353space by first rotating the motor in a direction opposite to a direction in which the motor is rotated when the drug solution is fed (See step 1110, Fig 11) (Para 0093), and subsequently rotating the motor in the same direction as the direction in which the motor is rotated when the drug solution is fed (Para 0166; after the determination of air or leaks, the drug is infused, thus it is subsequent to the method 1100).
Regarding claim 4, Blomquist discloses the injection unit (“needle”, Para 0037) comprises a first flow path that allows the drug solution to flow (Para 0037, lines 6-8); the drug solution administration device further comprises a circulation unit (140, Fig 1A) that is arranged between the injection unit and the container and that includes a second flow path communicating with the first flow path (Para 0037); and the control unit is configured such that, when the motor is rotated in the direction opposite to a direction in which the motor is rotated when the drug solution is fed (See step 1110, Fig 11), the motor is rotated so as to obtain an air intake quantity equal to or less than a volume of the second flow path (See step 1114, Fig 11).
Regarding claim 9, Blomquist discloses a method for controlling a drug solution administration device (100, Fig 1A), the method comprising: providing a drug solution administration device comprising: 474849-2798-0431.1Atty. Dkt. No. 091486-0353a container (206, Fig 2B) comprising a containing space (See space within 206, Fig 2b) that contains a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Blomquist (US 2010/0262078) in view of Gescheit (Us 2015/0157788).
Regarding claim 5, Blomquist discloses a drug solution administration device (100, Fig 1A) comprising: an injection unit (“needle”, Para 0037) configured to inject a drug solution in vivo (Para 
Blomquist is silent regarding a fitting detection unit configured to detect fitting of the container to the injection unit; and when a predetermined time has passed after the control unit controls the drive mechanism to stop the operation of the drive mechanism and when the fitting detection unit detects separation between the injection unit and the container, the control unit controls the drive mechanism to move the push-out mechanism and to shift a position of the sealing member relative to the wall surface of the containing space

Modifying the drug solution administration device disclosed by Blomquist to include a fitting detection unit as taught by Gescheit would result in a drug solution administration device with a control unit that is configured such that, when a predetermined time has passed after the control unit controls the drive mechanism to stop the operation of the drive mechanism and when the fitting detection unit detects separation between the injection unit and the container, the control unit controls the drive mechanism to move the push-out mechanism and to shift a position of the sealing member relative to the wall surface of the containing space (In Para 0092, lines 5-10, Blomquist discusses that the method 1100 occurs with the cartridge sealed and not yet connected to the injection unit. When the predetermined time has passed as described by Blomquist, the fitting detection unit taught by Gescheit would not detect mechanical connection of the injection unit to the cartridge since the injection unit isn’t connected yet. Thus the modified invention would control the drive mechanism to move when a predetermined time has passed after the control unit controls the drive mechanism to stop the operation of the drive mechanism and when the fitting detection unit detects separation between the injection unit and the container).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drug solution administration device disclosed by Blomquist to include a fitting detection unit as taught by Gescheit in order to have a system that can ensure proper 


    PNG
    media_image1.png
    884
    619
    media_image1.png
    Greyscale

Regarding claim 6, the modified invention of Blomquist and Gescheit discloses the drive mechanism (208, Fig 2B -Blomquist) comprises a motor configured to generate the drive force; and the 
Regarding claim 7, the modified invention of Blomquist and Gescheit discloses the drive mechanism (208, Fig 2B -Blomquist) comprises a motor configured to generate the drive force; and the control unit is configured such that, when a predetermined time has passed after the control unit controls the drive mechanism to stop the operation of the drive mechanism (See step 1108, Fig 11 -Blomquist) and when the fitting detection unit detects separation between the injection unit and the container (as discussed above, the method 1100 occurs with the cartridge sealed and not yet connected to the injection unit control unit (Para 0092, lines 5-10 -Blomquist) ), the control unit controls the drive mechanism to move the push-out mechanism and to shift a position of the sealing member relative to the wall surface of the containing 434849-2798-0431.1Atty. Dkt. No. 091486-0353space by first rotating the motor in a direction opposite to a direction in which the motor is rotated when the drug solution is fed (See step 1110, Fig 11 -Blomquist) (Para 0093 -Blomquist), and subsequently rotating the motor in the same direction as the direction in which the motor is rotated when the drug solution is fed (Para 0166; after the determination of air or leaks, the drug is infused, thus it is subsequent to the method 1100).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ANTARIUS S DANIEL/Examiner, Art Unit 3783                 
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783